Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-22-00337-CR

                                    Luis DOMINGUEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 11, Bexar County, Texas
                                  Trial Court No. 628896
                        Honorable Timothy Johnson, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, the motion to dismiss this appeal is
GRANTED, and this appeal is DISMISSED.

       SIGNED November 9, 2022.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice